Citation Nr: 0422687	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-04 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for residuals 
of rhabdomyolysis, secondary to Simvastatin and Gemfibrozil 
therapy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1956 to September 1957.  This matter is before the  
Board of Veterans' Appeals (Board) on appeal from a December 
2002 rating decision by the Waco, Texas, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March or April 2002, the veteran developed rhabdomyolysis 
secondary to a course of Simvastatin and Gemfibrozil 
treatment for diabetes mellitus at the Dallas VA Hospital.  
He was hospitalized for treatment of rhabdomyolysis at the 
Dallas VA Hospital in April 2002.  On VA examination in 
November 2002, the examiner was to opine whether there was 
any permanent disability from rhabdomyolysis and if so, to 
comment on how it affected the veteran's extremities and 
other body systems.  The examiner indicated that the veteran 
was treated for transient complications including "acute 
over chronic" renal failure, hyperkalemia, 
hyperphosphatemia, swelling of the right knee (positive for 
uric acid crystals) and hyperuricemia.  The complications 
resolved slowly, and the veteran's muscle weakness improved 
considerably, to the point where it was not significantly 
changed since the episode of rhabdomyolysis.  The examiner 
also noted that laboratory studies showed no significant 
renal damage from rhabdomyolysis.

At his June 2003 RO hearing, the veteran testified that while 
his condition did improve somewhat during his course of 
hospitalization for rhabdomyolysis in April 2002, he still 
has ongoing residuals from this condition.  Specifically, the 
veteran and his friend indicated that the ongoing symptoms 
include general muscle weakness, particularly in the legs, 
fluid retention, trouble walking, diminished motor skills, 
the loss of use of his right hand, diminished concentration, 
trembling, and tremors in the hands.  In a statement received 
in February 2004, the veteran indicated that a Dr. "Vera" 
in the Renal Clinic stated he was unable "to ensure" that 
there was no kidney damage.  Clinical records reflect June 
2002 treatment in the VA Renal Clinic by a Dr. Vora, but no 
written opinion as residual disability due to rhabdomyolysis.    

Particularly in light of the veteran's testimony, there 
remains uncertainty as to whether or not the veteran does 
have residual disability from his bout of rhabdomyolysis, and 
further development is needed to resolve the uncertainty.  

Accordingly, the case is REMANDED for the following:

1.  The RO must ensure that all notice 
obligations are satisfied in accordance 
with the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, implementing regulations, 
interpretative precedent decisions of the 
United States Court of Appeals for 
Veterans Claims, and any other applicable 
legal precedent.  In particular, the RO 
should ensure that the veteran is advised 
specifically of what he needs to 
establish entitlement to the benefit 
sought, what the evidence shows, and of 
his and VA's respective responsibilities 
in claims development.  He should be 
advised to submit any pertinent evidence 
in his possession.  The veteran and his 
representative should be given the 
opportunity to respond.  

2.  With the veteran's assistance the RO 
should obtain copies of all available 
outstanding records, VA and private, 
relating to treatment he received since 
April 2002, for any disability he alleges 
is due to his bout of rhabdomyolysis. 

3.  The RO should then arrange for an 
examination by an appropriate 
specialist(s) to ascertain whether it is 
at least as likely as not that the 
veteran now has any disability residual 
from his bout of rhabdomyolysis.  The 
veteran's claims folder must be reviewed 
by the examiner(s) in conjunction with 
the examination.  The examiner(s) must 
consider the veteran's condition prior to 
his development of rhabdomyolysis in 
March/April 2002, as compared with his 
condition since.  The examiner(s) should 
elicit from the veteran a list of the 
symptoms that he attributes to the 
rhabdomyolysis, and opine (regarding 
each) whether or not the symptom is 
present (and if so, whether it represents 
residual disability due to 
rhabdomyolysis).  The examiner(s) should 
explain the rationale for all opinions 
given.  
 	
4.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be issued 
an appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to ensure that the veteran 
has proper notice, and to assist him in developing the record 
on appeal.  He has the right to submit additional evidence 
and argument on the matter the Board has remanded.  This 
claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.  


	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


